     Case 5:19-cv-02214-PSG-JDE Document 14 Filed 04/30/20 Page 1 of 1 Page ID #:120

                                                              JS-6

 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11    MKITARYAN GAIK,                   ) No. 5:19-CV-02214-PSG (JDE)
                                        )
12                                      )
                        Petitioner,     ) JUDGMENT
13                                      )
                   v.                   )
                                        )
14                                      )
                                        )
15    WILLIAM P. BARR, et al.,          )
                                        )
16                      Respondents.    )
                                        )
17
18
19          Pursuant to the Order Accepting Findings and Recommendation of the
20    United States Magistrate Judge,
21          IT IS ADJUDGED that this action is dismissed with prejudice.
22
23              4/30/2020
      Dated: __________________                ______________________________
24                                             PHILIP S. GUTIERREZ
25                                             United States District Judge

26
27
28
